Citation Nr: 1418041	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that in his substantive appeal, the Veteran reported that his heart disability had continued to worsen and that he was no longer able to work full-time and had been hospitalized several times for treatment.  A review of the record shows that the Veteran was provided a VA diabetes mellitus examination in March 2009, the report for which briefly discusses the heart disability.  Also of record is a brief November 2011 VA cardiac disability benefits questionnaire, which appears to have been completed by a non-VA medical provider.  However, it appears that the Veteran has not actually been provided a VA examination specifically to evaluate the heart disability.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the impairment resulting from the service-connected heart disability.

Additionally, current private and VA Medical Center treatment records should be identified and obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain outstanding private and VA treatment records not already associated with the record.  

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of impairment resulting from the service-connected ischemic heart disease.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

